Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 19 are pending in this application. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as to claim 14, the claim is directed to “computer readable medium”. The claims fail to place the invention squarely within one statutory class of invention.  In paragraph [0011] of the instant specification, applicant has provided evidence that applicant intends the “computer readable medium” to possibly include non-transitory mediums but the language is not explicit to only include non-transitory embodiments which is interpreted as potentially, and improperly, including network transmission lines (interpreted as wired and wireless 

Claims 15 – 19 are rejected under 35 USC §101 for the same reasons as claims 14 above due to their respective dependencies on claims 14.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gadepalli et al. (US 2018/0068025 A1).

Gadepalli et al. teaches receiving a user search (figure 1 section 108 and figure 2 section 202 [figure 1 section 108 teaches a client computer system with a search tool. In addition figure 2 section 202 teaches receiving said query]) at a dedicated relationship server query sent from a user computer to the dedicated relationship server (paragraph [0021], figure 1 section 102 and section 104 [paragraph [0021] teaches a computer server system (figure 1 section 102), which includes a database [figure 1 section 104] which can be implemented as a relationship database. It is noted that the server computer system is being interpreted as the relation server]); 
a control software application stored on the dedicated server determining if there is a search result set for the user search query (paragraph [0025] lines 1 – 5 figure 2 section 204 [teaches a determination being made regarding the received query (figure 2 section 204) were a search enhancer is used to search the database in order to determined previous tagged queries]); and 
storing the search result set in a query result space of the dedicated relationship server (figure 2 section 212 [teaches tagging results from the query and updating said database. It is noted that the updating of said database is being interpreted as the storing of the search results]).

As to claim 14, Gadepalli et al. teaches receiving a user search (figure 1 section 108 and figure 2 section 202 [figure 1 section 108 teaches a client computer system with a search tool. In addition figure 2 section 202 teaches receiving said query]) at a dedicated relationship server query sent from a user computer to the dedicated relationship server (paragraph [0021], figure 1 section 102 and section 104 [paragraph [0021] teaches a computer server system (figure 1 section 102), which includes a database [figure 1 section 104] which can be implemented as a relationship database. It is noted that the server computer system is being interpreted as the relation server]); 
a control software application stored on the dedicated server determining if there is a search result set for the user search query (paragraph [0025] lines 1 – 5 figure 2 section 204 [teaches a determination being made regarding the received query (figure 2 section 204) were a search enhancer is used to search the database in order to determined previous tagged queries]); and 
storing the search result set in a query result space of the dedicated relationship server (figure 2 section 212 [teaches tagging results from the query and updating said database. It is noted that the updating of said database is being interpreted as the storing of the search results]).

As to claim 2, this claim is rejected for the same reasons as claim 1 above. In addition Gadepalli et al. teaches setting a location flag to indicate that a search result was found (figure 2 section 212 [teaches tagging results from the query and updating said database. It is noted that the tagging of the results which were found is being interpreted as the flag]).

Gadepalli et al. teaches starting a relationship data search on the dedicated relationship server (paragraph [0025] lines 1 – 5 figure 2 section 204 [teaches a determination being made regarding the received query (figure 2 section 204) were a search enhancer is used to start a search on the database in order to determined previous tagged queries results]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 11, 13, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli et al. as applied to claims above, and further in view of Ghosh (US 2010/0070496 A1).

As to claims 4 and 16, these claims are rejected for the same reasons as the dependent claims above. In addition Gadepalli et al. does not explicitly teach determining if there is a relationship between a particular item of the search result set and data stored in an Existing Contact Database of the dedicated server.
Ghosh teaches determining if there is a relationship between a particular item of the search result set and data stored in an Existing Contact Database of the dedicated server (paragraph [0037] lines 1 – 4 [discloses search modeler analyst which identify attributes between the two selected objects. one of said objects come a stored data. It is noted that this stored data is being interpreted as the existing contact in the database]).
Gadepalli et al. teaches a search tool by associating indication and content which fulfills multiple request. However Gadepalli et al. does not fully disclose a determining relationship between a particular. It would have been obvious to a person having ordinary skill in the art at the time of invention was made to have modified Gadepalli et al. by using the teaching of Ghosh relationship determination of existing relationship because Gadepalli et al. as described in paragraph [0038] the ranking methodology which prioritizes results 

As to claim 5, this claim is rejected for the same reasons as claim 4 above. In addition Gadepalli et al. does not explicitly teach setting a relation flag to indicate that a relation exists between the particular item of the search result set and the Existing Contact Database of the dedicated server.
Ghosh teaches setting a relation flag to indicate that a relation exists between the particular item of the search result set and the Existing Contact Database of the dedicated server (paragraph [0042] [discloses once a relationship between the objects is identified the relationship is stored a node for the record. It is noted that the node being associated with the objects is being interpreted as the flag]).
The motivation for combining Kikuchi et al. with Ghosh are the same as set forth above with respect to claim 4.

As to claims 6 and 17, these claims are rejected for the same reasons as the dependent claims above.  In addition Gadepalli et al. does not explicitly teach checking whether or not a direct relationship exists between the searcher and the group in the Existing Contacts Database.
Ghosh teaches checking whether or not a direct relationship exists between the searcher and the group in the Existing Contacts Database (paragraph [0037] lines 1 – 8 [discloses search modeler analyst which identify attributes between the two selected objects. one of said objects come a stored data. In addition to stating that the objects may have other semantic relation as if one object is a parent of the other]).
The motivation for combining Gadepalli et al. with Ghosh are the same as set forth above with respect to claim 4.

As to claim 7, this claim is rejected for the same reasons as claim 6 above. In addition Gadepalli et al. does not explicitly teach setting a direct flag to indicate that a direct relationship exists between the searcher and the group in the Existing Contact Database of the dedicated server that has a True Flag set.
Ghosh teaches setting a direct flag to indicate that a direct relationship exists between the searcher and the group in the Existing Contact Database of the dedicated server that has a True Flag set (paragraph [0037] lines 1 – 8 and paragraph [0042] [discloses search modeler analyst which identify attributes between the two selected objects. one of said objects come a stored data. In addition to stating that the objects may have other semantic relation as if one object is a parent of the other. It is noted that this semantic relation is being interpreted as the direct relationship. Paragraph [0042] discloses once a relationship between the objects is identified the relationship is stored a node for the record. It is noted that the node being associated with the objects is being interpreted as the flag]).
The motivation for combining Gadepalli et al. with Ghosh are the same as set forth above with respect to claim 4.


As to claim 8, this claim is rejected for the same reasons as claim 6 above. In addition Gadepalli et al. does not explicitly teach determining if this is the last member of the search result set.
Ghosh teaches determining if this is the last member of the search result set (paragraph [0039] [discloses repeating steps 220 – 240 until all object in the application have been identified or no relationship is determine]).
The motivation for combining Gadepalli et al. with Ghosh are the same as set forth above with respect to claim 4.

As to claim 9, this claim is rejected for the same reasons as claim 8 above. In addition Gadepalli et al. teaches, then prioritizing the search result set to have the closest relationship located highest in a modified search result set (figure 3 section 302 [teaches ranking the tagged search results based on a ranking methodology]).
Gadepalli et al. does not explicitly teach in the event that this is the last member of the search result set
Ghosh teaches in the event that this is the last member of the search result set (paragraph [0039] [discloses repeating steps 220 – 240 until all object in the application have been identified or no relationship is determine]).
Gadepalli et al. with Ghosh are the same as set forth above with respect to claim 4.

As to claim 10, this claim is rejected for the same reasons as claim 9 above. In addition Gadepalli et al. teaches arranging the rest of the results to have the modified search result set prioritized according to relationship priority wherein the search result set to have the relationship priority located higher in the modified search result set and the less relationship priority located lower in the modified search results (figure 3 section 304 [teaches ordering tagged search results based on the ranking methodology which was previously established]).

As to claim 11, this claim is rejected for the same reasons as claim 10 above. In addition Gadepalli et al. teaches transmitting the modified search result set to a user computer (figure 3 section 306 [teaches displaying search results according the assigned order]).

As to claim 13, this claim is rejected for the same reasons as claim 11 above. In addition Gadepalli et al. teaches wherein the relationship priority is indicated at an end user computer with an indicator from a group of indicators of: a color coding, an icon, a number (paragraph [0047] [teaches a graphical icon which is included in the with the generated list of results. It is noted that this graphical icon is being interpreted as the indicator]).

As to claim 18, this claim is rejected for the same reasons as claim 17 above. In addition Gadepalli et al. teaches prioritizing the search result set to have the closest relationship located highest in a modified search result set (figure 3 section 302 [teaches ranking the tagged search results based on a ranking methodology]).

As to claim 19, this claim is rejected for the same reasons as claim 18 above. In addition Gadepalli et al. teaches arranging the rest of the results to have the modified search result set prioritized according to relationship priority wherein the search result set to have the relationship priority located higher in the modified search result set and the less relationship priority located lower in the modified search results (figure 3 section 304 [teaches ordering tagged search results based on the ranking methodology which was previously established]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli et al. as applied to claims above, and further in view of Cheng (US 2015/0363499 A1).

As to claim 12, this claim is rejected for the same reasons as claim 10 above. In addition Gadepalli et al. does not explicitly teach arranging non-relationship members of the modified search result set to the bottom of the set alphabetically therein.
Cheng teaches arranging non-relationship members of the modified search result set to the bottom of the set alphabetically therein (paragraph [0163] lines 1 – 4 in addition so figure 1 section 110 [discloses combining two search results, the first search result being a standard search result and the second results based on a combination of a query and personalized relationship data (figure 1 section 110).  The preset order is as follow the second results which personalized is set first while the first search result is displayed second. It is noted that the first search result is being interpreted as the non-relation member result]).
Singhal et al. teaches a plurality of records which are obtained from a plurality of records databases which include information common entity. However Singhal et al. does not fully disclose arranging non-relationship. It would have been obvious to a person having ordinary skill in the art at the time of invention was made to have modified Singhal et al. by using the teaching of Cheng display order according to preset rule because Singhal et al.  as showed in figure 3 section 302 – 304, section 302 ranks results which were gathered and 304 which order the results. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167